UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CARO CAPITAL, LLC, CARO PARTNERS, LLC,
JUPITER WELLNESS, INC., BRIAN JOHN, and
RICHARD MILLER,

                               Plaintiffs,
                                                        CIVIL ACTION NO.: 20 Civ. 6153 (LJL) (SLC)
         -v-
                                                           AMENDED SETTLEMENT CONFERENCE
                                                                 SCHEDULING ORDER
ROBERT KOCH, BEDFORD INVESTMENT PARTNERS,
LLC, KAIZEN ADVISORS LLC, and JOHN DOES 1–10,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         With the consent of the parties, the settlement conference scheduled for August 25, 2021

at 10:00 am (see ECF No. 65) is RESCHEDULED to Tuesday, August 24, 2021 at 10:00 am on the

Court’s conference line. The terms of the Court’s Standing Order Applicable to Settlement

Conferences (ECF No. 43) are incorporated by reference.

         The parties are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled

time.


Dated:          New York, New York
                June 23, 2021

                                                     SO ORDERED.



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge
